Citation Nr: 1446824	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-21 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for post-concussion syndrome associated with traumatic brain injury (TBI).



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty for training from June 1984 to November 1984, and active duty from November 2004 to January 2006.

The Veteran's claim initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The case is located in the Veterans Benefits Management System (VBMS) and Virtual VA electronic files.  Those files have been reviewed in conjunction with the decision entered herein.


FINDING OF FACT

The Veteran's post-concussion syndrome associated with traumatic brain injury is manifested by the highest severity level of "1," which contemplates mild memory, attention, concentration, executive functions, subjective symptoms and neurobehavioral effects.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent disabling for post-concussion syndrome associated with traumatic brain injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in November 2009 and August 2013, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claims.

ANALYSIS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran was granted service connection for post-concussion syndrome associated with traumatic brain injury in a February 2010 rating decision.  His disability is rated as 10 percent disabling under Diagnostic Code 8045.  He appeals the initial assigned rating.  

Diagnostic Code 8045 represents residuals of traumatic brain injuries.  The criteria for evaluating residuals of traumatic brain injury were revised in 2008.  Those revisions, however, apply only to applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54693 (Sept. 23, 2008).  The Veteran's claim was received in October 2009.  Accordingly, the Board will evaluate the claim under the new regulations for rating traumatic brain injuries.  

Under the current Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  The rater is instructed to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, the rater is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Further, the rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms should be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, such should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Additionally, the rater is to consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled ``Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified'' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045. 

The 10 important facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.   

The January 2010 VA examination revealed a complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  The Veteran's judgment, social interaction, orientation, motor activity, visual spatial orientation, consciousness and communication, however, were otherwise normal.  The examiner noted three or more subjective symptoms that mildly interfered with his work and one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  He reported prostrating headaches that last for hours.  He claimed to have light hypersensitivity with the headaches and moderate fatigue.  Ringing in the ears since blast was also reported.  

Based on the January 2010 VA examination, a level of impairment of 1 has been assigned for evidence such as a complaint of mild loss of memory, attention, concentration, or executive functions, but without objective evidence on testing.  The VA examiner also found three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships, which results in a level of impairment of 1.  A level of impairment of 0 has been assigned for judgment, social interaction, orientation, motor activity, visual spatial orientation and communication as such were deemed normal on examination.  A level of impairment of 0 has also been assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  His consciousness was normal.  

During the October 2013 VA examination, there were no complaints of impairment of memory, attention, concentration, or executive functions.  Social interaction was routinely appropriate and judgment was normal.  He was oriented to person, time, place, and situation, visual spatial orientation was normal and motor activity was normal.  Consciousness and communication were normal.  He reported headaches with associated noise sensitivity that caused occasional absence or tardiness from work or need for a break.  He also reported some anxiety and depression, irritability which occasionally interfered with his work.  According to the Veteran, he had headaches that last from 10 to 60 minutes.  These occur about two times per week.  He has had no autonomic symptoms or other accompanying symptoms but noise sensitivity.  The Veteran did not have characteristic prostrating attacks of migraine headache pain but he did have prostrating attacks of non-migraine headache pain once a month according to the VA examiner. 

Based on the October 2013 VA examination, a level of impairment of 0 has been assigned  for memory, attention, concentration, executive functions facet as the VA examiner found no complaints of impairment of memory, attention, concentration, or executive functions.  A level of impairment of 0 has also been assigned for judgment, social interaction, orientation, motor activity, visual spatial orientation and communication as such were deemed normal on examination.  A level of impairment of 1, however, has been assigned for one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  The VA examiner also found three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships, which results in a level of impairment of 1.  His consciousness was normal.  

The highest level of impairment shown by the above examinations is 1 which has been assigned.  Thus, the evidence does not show that the Veteran is entitled to a higher evaluation under Diagnostic Code 8045 as the evidence does not show that his symptoms more nearly approximate level 2 impairment which would warrant a  higher disability rating.

The Board acknowledges the Veteran's complaints of ringing in the ears and its association with his post-concussion syndrome associated with traumatic brain injury.  It is noted, however, that he is separately rated for tinnitus.  With regard to the Veteran's symptoms of memory loss, anxiety depression and irritability, the Board notes that service connection already has been established for posttraumatic stress disorder (PTSD).  The Veteran's emotional/behavioral dysfunction is contemplated in the rating criteria for PTSD and evaluating the same manifestations under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.  

With respect to the Veteran's complaints of headaches, the Board notes that a level of severity of "1" has been assigned for subjective symptoms indicating that an examiner has found evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  This level of impairment includes daily mild to moderate headaches.   

The Board, however, has considered whether a separate evaluation for headaches is warranted under Diagnostic Code 8100 for evaluating migraine headaches.  Under this Code, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  While the Veteran has described the frequency and duration of his headaches, the objective evidence is devoid of showing that he has characteristic prostrating attacks of migraine headache pain.  Rather, he was found to have prostrating attacks of non-migraine headache pain once a month by the VA examiner in October 2013.  The evidence of record preponderates against assigning a separate rating under Diagnostic Code 8100.  Because the evidence shows that the intensity of the Veteran's headaches does not to rise to the level of prostrating migraines, a separate rating under Code 8100 is not warranted.

The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's need for special monthly compensation.  Neither the Veteran nor the evidence suggests sensory impairments, erectile dysfunction, or the need for aid and attendance.  As such special monthly compensation is not warranted at the present time.

The Veteran has presented competent and credible testimony regarding the nature and extent of his headache and neurological impairments.  The Board, however, assigns greater probative value to the VA examinations than the Veteran's reports of symptomatology.  The examinations were conducted by medical professionals with the expertise to comment and opine on the matters at issue.  The examiners reviewed the records, which included the Veteran's contentions, and conducted a complete physical examination.  The medical findings of record are also well reasoned and supported by the historical record, and they simply do not show a higher rating is warranted.  Accordingly, the claim is denied.  

As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

In his July 2010 Notice of Disagreement, the Veteran stated that his headaches were growing in severity and causing a lot of missed time at work.  He was trying not to lose his job because of absenteeism.  In his July 2011 VA Form 9, the Veteran stated he was having increased fatigability with his headaches, requiring longer periods of rest.  He also contended that his symptoms were moderately or highly interfering with work.  The October 2013 VA examiner, however, found that the Veteran has never been admitted to a hospital and that his disability does not require periods of hospitalization.  Rather, it would cause occasional absence or tardiness as described in the templates.

While the Veteran's disability causes occasional missed time from work, the discussion above reflects that his symptoms are fully contemplated by the applicable rating criteria.  The criteria consider the functional limitations caused by the disorder in question.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  The evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that his symptoms have otherwise rendered impractical the application of the regular scheduler standards.  Therefore, referral for consideration of an extraschedular rating for these disorders is not warranted.  38 C.F.R. § 3.321(b) (1).


ORDER

Entitlement to an initial rating in excess of 10 percent for post-concussion syndrome associated with traumatic brain injury is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


